()... 7 . . 7   "-\       1 4
                                          i                   •
                                                                                              12/28/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 21-0649


                                            DA 21-0649                     r JED
                                                                            DEC 2 8 2021
STATE OF MONTANA,                                                         Bowen Greenwood
                                                                        Clerk of Supreme Court
                                                                           State of Montana
              Plaintiff and Appellee,

       v.                                                               ORDER

 TYLER FREDERICK ERICKSON,

              Defendant and Appellant.


       Tyler Frederick Erickson petitions this Court for an out-of-time appeal, stating that
he "also filed a timely appeal incorrectly so when [he] refiled it was out of time." Erickson
indicates that he incorrectly filed a timely Notice of Appeal only with the District Court.
He includes a copy of the final judgment and supporting documents for his issue on appeal.
       M. R. App. P. 4(6) allows this Court to grant an out-of-time appeal "[i]n the
infrequent harsh case and under extraordinary circumstances amounting to a gross
miscarriage of justice[.]"
       On September 15, 2021, the Twentieth Judicial District Court, Lake County,
revoked Erickson's 2015 suspended sentence for felony criminal endangerment and
imposed a five-year commitment to the Department of Corrections (DOC) with no time
suspended. Erickson is being held presently at the Lake County Jail.
       Erickson has a recent felony conviction and indicates that he is presently without
counsel. We conclude that Erickson may be entitled to pursue this appeal and to qualify
for the appointment of counsel to represent him on appeal. Section 46-8-104, MCA.
       IT IS ORDERED that Erickson's Petition for an Out-of-Time Appeal is
GRANTED. The Clerk of the Supreme Court may file Erickson's submitted Notice of
Appeal as of this Order's date.
      IT IS FURTHER ORDERED that the Appellate Defender Division is APPOINTED
to represent Tyler Frederick Erickson. The Appellate Defender Division shall have thirty
days from the date of this Order within which either to file a Notice of Appearance or a
Motion to Rescind this Order Appointing Counsel. In the event Erickson qualifies for
appointed counsel, the Appellate Defender Division shall immediately order the
appropriate transcripts, if they have not been already ordered.
       The Clerk of the Supreme Court is directed to provide a copy of this Order to the
Appellate Defender Division, to counsel of record, and to Tyler Frederick Erickson
personally.                 /\--
       DATED this       ir day of December, 2021.




                                                        2'--deA.-1— ---
                                                       ,,,, ,..,
                                                      e9-4 in JUL_


                                                                  Justices




                                             2